DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 04/30/2021.  Claims 1-10, 12-21 were pending.  Claims 1, 7, 9, 10, 17 were amended.  Claim 11 was cancelled.  Claim 21 was new claim.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-8, 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
	In lines 7-8 of claim 1, the examiner is unable to find proper support for the new limitation “wherein the first precursor and the second precursor are free of a carbon-carbon double bond and a carbon-carbon triple bond” (emphasis added).  The examiner interprets this is a negative limitation.  However, the examiner is unable to find proper support for the new limitation “wherein the first precursor and the second precursor are free of a carbon-carbon double bond and a carbon-carbon triple bond”.  According to the MPEP 2173.05(i) “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”

In lines 8-9 of claim 17, the examiner is unable to find proper support for the new limitation “wherein the Si precursor and the C precursor are free of a carbon-carbon double bond and a carbon-carbon triple bond” (emphasis added).  The examiner interprets this is a negative limitation.  However, the examiner is unable to find proper support for the new limitation “wherein the Si precursor and the C precursor are free of a carbon-carbon double bond and a carbon-carbon triple bond”.  According to the MPEP 2173.05(i) “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”
Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because they directly or indirectly depend on rejected claim 17.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-8, 17-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In lines 7-8 of claim 1, the new negative limitation “wherein the first precursor and the second precursor are free of a carbon-carbon double bond and a carbon-carbon triple bond” (emphasis added) is indefinite because it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953) (See MPEP 2173.05(i)).
	In claim 7, the limitation “wherein a ratio of NH3 gas to O2 gas in the reactant gas is between about 0.2 - 0.5” is indefinite because it is unclear what is the basis for a ratio of NH3 gas to O2 gas (i.e. volume ratio, mass ratio, mole ratio, etc.) that applicants wish to claim
Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they directly or indirectly depend on indefinite claim 1.
negative limitation “wherein the Si precursor and the C precursor are free of a carbon-carbon double bond and a carbon-carbon triple bond” (emphasis added) is indefinite because it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953) (See MPEP 2173.05(i)).
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they directly or indirectly depend on indefinite claim 17.
In claim 21, the limitation “wherein a ratio of NH3 gas to O2 gas in the reactant gas is between about 0.200.5” is indefinite because it is unclear what is the basis for a ratio of NH3 gas to O2 gas (i.e. volume ratio, mass ratio, mole ratio, etc.) that applicants wish to claim

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another 

9.	Claims 1, 2, 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mallick et al. (US 2018/0286669 A1).
	Regarding to claim 1, Mallick discloses a method comprising:
patterning a substrate to include a first feature (right hand side of trench), a second feature (left hand side of the trench 110) adjacent to the first feature, and a trench (110) disposed between the first and second features; (Fig 1, paragraph 0018)
depositing a dielectric material over the first feature and within the trench, wherein the depositing the dielectric material comprises:
simultaneously flowing a first precursor, a second precursor, and a reactant gas into a process chamber, wherein the first precursor and the second precursor are free of a carbon-carbon double bond and a carbon-carbon triple bond (paragraph 0024-0025);
while flowing the first precursor, the second precursor, and the reactant gas into the process chamber, forming a plasma within the process chamber to deposit the dielectric material (paragraph 0024-0026).
Regarding to claim 2, Mallick discloses the reactant gas includes at least one of NH3, N2, O2, and H2 (paragraph 0025).
Regarding to claim 8, Mallick discloses the dielectric material includes one of SiCON, SiCN and SiCO (paragraph 0029).


s 1, 2, 4, 6, 8-10, 12, 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2018/0315598 A1), herein after refer as Li (‘598).
	Regarding to claim 1, Li (‘598) discloses a method comprising:
patterning a substrate to include a first feature (right hand side of trench), a second feature (left hand side of the trench) adjacent to the first feature, and a trench disposed between the first and second features; (Fig 2-4, paragraph 0031, 0041)
depositing a dielectric material over the first feature and within the trench, wherein the depositing the dielectric material comprises:
simultaneously flowing a first precursor, a second precursor, and a reactant gas into a process chamber, wherein the first precursor and the second precursor are free of a carbon-carbon double bond and a carbon-carbon triple bond (fig 2-4, paragraph 0045-0060, 0064, 0069);
while flowing the first precursor, the second precursor, and the reactant gas into the process chamber, forming a plasma within the process chamber to deposit the dielectric material (Fig 2-4 paragraph 0045-0060, 0064, 0067, and 0069).
Regarding to claim 2, Li (‘598) discloses the reactant gas includes at least one of hydrogen (H2) and oxygen (O2) (paragraph 0069).
	Regarding to claim 4, Li (‘598) discloses the first precursor includes Si precursor and the second precursor include a C precursor (paragraph 0055-0059, 0064, 0070). 
	Regarding to claim 6, Li (‘598) discloses the C precursor includes include methylsilane (paragraph 0025, 0056, 0060, 0074)


Regarding to claim 9, Li (‘598) discloses a method, comprising: 
providing a substrate including a trench (Fig 1-Fig 4);
depositing a liner layer conformally within the trench (Fig 1-4); and
forming an isolation structure over the liner layer within the trench, wherein the isolation structure includes one of SiCON, SiCN, and SiCO, and wherein the forming the isolation structure comprises:
concurrently flowing a Si precursor,  a C precursor, and a reactant gas into a process chamber; 
while flowing the Si precursor, the C precursor, and the reactant gas into the process chamber, and during a flow stable step, there is no reaction within the process chamber between one of the Si precursor, the C precursor, and the reactant gas and another of the Si precursor, the C precursor, and the reactant gas; (paragraph )
while flowing the Si precursor, the C precursor, and the reactant gas into the process chamber, and during a main deposition step after the flow stable step, forming a plasma within the process chamber to form the isolation structure (Fig 2-4 paragraph 0045-0060, 0064, 0067, 0069).

Regarding to claim 12, Li (‘598) discloses the plasma source includes an inductive coupled plasma (paragraph 0067).
Regarding to claim 14, Li (‘598) discloses after forming the isolation structure, performing an annealing process at a temperature of 400 °C (paragraph 0083, 0086). Li (‘598) does not explicitly discloses the annealing process reduces a H content of the isolation structure and to increase density of the isolation structure. However, Li (‘598) discloses the same annealing process at the same temperature range on the same material. It is inherently that annealing process reduces a H content of the isolation structure and to increase density of the isolation structure.
Regarding to claim 15, Li (‘598) discloses forming the isolation structure is performed at a temperature of 40 °C or 100 °C (paragraph 0085; Li (‘598)’s claim 1; read on applicant’s range of “between 40C and 150C”).


11.	Claim(s) 1-4, 8-10, 12, 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2019/0292658 A1), herein after refer as Li (‘658).
	Regarding to claim 1, Li (‘658) discloses a method comprising:
patterning a substrate to include a first feature (right hand side of trench), a second feature (left hand side of the trench) adjacent to the first feature, and a trench disposed between the first and second features; (Fig 1-3)

simultaneously flowing a first precursor, a second precursor, and a reactant gas into a process chamber, wherein the first precursor and the second precursor are free of a carbon-carbon double bond and a carbon-carbon triple bond (fig 1-4, paragraph 0038-0056, 0060);
while flowing the first precursor, the second precursor, and the reactant gas into the process chamber, forming a plasma within the process chamber to deposit the dielectric material paragraph 0038-0056, 0060-0068).
Regarding to claim 2, Li (‘658) discloses the reactant gas includes at least one of NH3 (ammonia), N2, NO,  O2, CO2, and H2 (paragraph 0067-0068).
Regarding to claim 3, Li (‘658) discloses the dielectric has a composition including a network of Si-N-Si bond and Si-O-Si bonds (paragraph 0015, 0019, 0038, 0040, paragraph 0053, Table 1, 0068, Table 2).
	Regarding to claim 4, Li (‘658) discloses the first precursor includes Si precursor and the second precursor include a C precursor (paragraph 0039, 0053, 0060). 
Regarding to claim 8, Li (‘658) discloses the dielectric material includes one of SiCN (carbon doped silicon nitride), carbon doped silicon oxynitride (SiCON), (paragraph 0078)
Regarding to claim 9, Li (‘658) discloses a method, comprising: 
providing a substrate including a trench (Fig 1-Fig 4);
depositing a liner layer conformally within the trench (Fig 1-4); and


concurrently flowing a Si precursor,  a C precursor, and a reactant gas into a process chamber; 
while flowing the Si precursor, the C precursor, and the reactant gas into the process chamber, and during a flow stable step, there is no reaction within the process chamber between one of the Si precursor, the C precursor, and the reactant gas and another of the Si precursor, the C precursor, and the reactant gas; (paragraph 0011-0023, 000037-0054, 0060)
while flowing the Si precursor, the C precursor, and the reactant gas into the process chamber, and during a main deposition step after the flow stable step, forming a plasma within the process chamber to form the isolation structure (paragraph 0011-0023, 000037-0054, 0060-0068, 0100-0104, Example 1-2)
Regarding to claim 10, Li (‘658) discloses wherein the forming the isolation structure includes a flow stable step prior to the main deposition step, and wherein the forming the plasma includes pulsing a power of the plasma source during the main deposition step (paragraph 0063).
Regarding to claim 12, Li (‘658) discloses the plasma source includes an inductive coupled plasma or microwave plasma (paragraph 0063, 0093, Note: microwave plasma read on applicant’s limitation “a continuous microwave plasma” or “a pulsed microwave plasma generator”).

Regarding to claim 15, Li (‘658) discloses forming the isolation structure is performed at a temperature of 100 °C (paragraph 0064, 0072, 0077, ; Li (‘658)’s claim 6; read on applicant’s range of “between 40C and 150C”).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0292658 A1) as applied to claims 1-4, 8-10, 12, 14-15  above, and further in view of Pore US 2015/0162185 A1).
Regarding to claim 5, Li (‘658) discloses the C precursor includes Si-CH3 terminal group (See paragraph 0015, 0019, 0053).  Li (‘658) fails to disclose the Si precursor includes a Si-C-Si bonding.  However, Li (‘658) clearly teaches to use Si-precursor to form SiCN layer (paragraph 

Regarding to claim 13, Li (‘658) fails to disclose wherein the forming the isolation structure includes depositing a first thickness of the isolation structure within the trench and depositing a second thickness of the isolation structure over the first feature, and wherein a ratio of the first thickness to the second thickness is greater than five. However, Li clearly teaches forming the isolation structure includes depositing a first thickness of the isolation structure within the trench and depositing a second thickness of the isolation structure over the first feature by performing a plurality of deposition cycle (paragraph 0083, 0086). Li (‘658) further discloses the film thickness is about 10 to 2000 nm (paragraph 0096). Pore discloses it is possible to deposit a 0.05 angstrom in thickness per cycle to 0.55 angstrom in thickness per cycle (See Fig 2). Any person having ordinary skill in the art would be able to calculate a ratio of 0.55 angstrom per cycle to a 0.05 angstrom per cycle equal to 11 (0.55/0.05 = 11, overlapping applicant’s rang range of greater than five). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiment to obtain optimal ratio of the first thickness of the isolation structure to a second thickness of the isolation structure because it has been held that determination of workable range is not considered inventive.

14a.	Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0315598 A1) as applied to claims 1-4, 8-10, 12, 14-15  above, and further in view of Pore US 2015/0162185 A1).
Regarding to claim 5, Li (‘598) discloses the C precursor includes Si-CH3 terminal group (See paragraph 0033-0035, 0055-0059).  Li (‘598) fails to disclose the Si precursor includes a Si-C-Si bonding.  However, Li (‘598) clearly teaches to use Si-precursor to form SiCN layer (paragraph 0037).  Pore teaches to use Si precursor having Si-C-Si bond to form SiCN layer (paragraph 0047).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li (‘598) in view of Pore by using Si precursor having Si-C-Si bond to form SiCN layer because equivalent and substitution of one for the other would produce an expected result.

Regarding to claim 13, Li (‘598) fails to disclose wherein the forming the isolation structure includes depositing a first thickness of the isolation structure within the trench and depositing a second thickness of the isolation structure over the first feature, and wherein a ratio of the first thickness to the second thickness is greater than five. However, Li (‘598) clearly teaches forming the isolation structure includes depositing a first thickness of the isolation structure within the trench and depositing a second thickness of the isolation structure over the first feature by performing a plurality of deposition cycle (paragraph 0077, Li (‘598)’s claim 6). Li (‘658) further discloses the film thickness is about 10 to 2000 nm (paragraph 0081). Pore discloses it is possible to deposit a 0.05 angstrom in thickness per cycle to 0.55 angstrom in thickness per cycle (See Fig 2). Any person having ordinary skill in the art would be able to calculate a ratio of 0.55 angstrom per cycle to a 0.05 angstrom per cycle equal to 11 (0.55/0.05 = 11, overlapping applicant’s rang range of greater than five). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiment to obtain optimal ratio of the first thickness of the isolation structure to a second thickness of the isolation structure because it has been held that determination of workable range is not considered inventive.

14b.	Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0292658 A1) as applied to claims 1-4, 8-10, 12, 14-15  above, and further in view of Pore US 2015/0162185 A1).
Regarding to claim 5, Li (‘658) discloses the C precursor includes Si-CH3 terminal group (See paragraph 0015-0019, 0025, 0039, 0053).  Li (‘658) fails to disclose the Si precursor includes a Si-C-Si bonding.  However, Li (‘658) clearly teaches to use Si-precursor to form SiCN layer (paragraph 0023).  Pore teaches to use Si precursor having Si-C-Si bond to form SiCN layer (paragraph 0047).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li (‘658) in view of Pore by using Si precursor having Si-C-Si bond to form SiCN layer because equivalent and substitution of one for the other would produce an expected result.

Regarding to claim 13, Li (‘658) fails to disclose wherein the forming the isolation structure includes depositing a first thickness of the isolation structure within the trench and depositing a second thickness of the isolation structure over the first feature, and wherein a ratio of the first thickness to the second thickness is greater than five. However, Li (‘658) clearly teaches forming the isolation structure includes depositing a first thickness of the isolation structure within the trench and depositing a second thickness of the isolation structure over the first feature by performing a plurality of deposition cycle (paragraph 0083, 0095). Li (‘658) further discloses the film thickness is about 10 to 2000 nm (paragraph 0096). Pore discloses it is possible to deposit a 0.05 angstrom in thickness per cycle to 0.55 angstrom in thickness per cycle (See Fig 2). Any person having ordinary skill in the art would be able to calculate a ratio of 0.55 angstrom per cycle to a 0.05 angstrom per cycle equal to 11 (0.55/0.05 = 11, overlapping applicant’s rang range of greater than five). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiment to obtain optimal ratio of the first thickness of the isolation structure to a second thickness of the isolation structure because it has been held that determination of workable range is not considered inventive.

16 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 209/0292658 A1) as applied to claims 1-4, 8-10, 12, 14   above, and further in view of Glass et al. (US 2020/0066595 Al).

Regarding to claim 16, Li (‘658) disclose the width of the first feature and the second feature is 50 nm or less including example of 10 nm (See paragraph 0035). Li (‘658) further discloses the first feature and the second feature has an aspect ratio (ratio of depth or height to width) of 10:1 or greater. Any person having ordinary skill in the art would be able to calculate the height of the first feature and the second feature based on the width value and aspect ratio. For example, when the width = 10 nm and the aspect ratio equal to 10:1, then the height of the first and the second feature would be 100 nm (100 nm/10 nm = 10:1; Note: 100 nm height is within applicant's claimed range of greater than or equal to 48 nm and less than or equal to 150 nm). Li (‘658) fail to disclose the spacing between the first feature and the second feature is greater than or equal to 6 nn.  Glass discloses the spacing between the first feature and the second feature is between 1 nm to 10 nm (paragraph 0030, overlapping applicant’s range of greater than or equal to 6 nm).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiment to obtain optimal height as an expected result because it has been held that determination of workable range is not considered inventive.

16.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (US 2011/0210447 A1) in view of Li et al. (US 2018/0315598 A1).

providing a gate structure (112) over a substrate (101), wherein a channel region (113) is disposed underlying the gate structure (112) (Fig la, paragraph 0024-0025);
forming a trench (122) over the gate structure (Fig 1a-1b; paragraph 0026-0027); depositing a mask layer (105) within a trench, wherein the mask layer is deposited in a chemical vapor deposition (CVD) process chamber, and wherein the depositing a mask layer includes flowing a C precursor into the process chamber (i.e. paragraph 0027-0028; Note: organic material 105 must comprise a C-precursor).

Regarding to claim 17, Seidel fails to disclose chemical vapor deposition (CVD) process chamber include a plasma module, and wherein the deposit mask includes flowing a Si-precursor and C precursor into the CVD process chamber, wherein the Si precursor and the C precursor are free of carbon-carbon double bond and a carbon-carbon triple bond. However, Seidel clearly teaches the depositing a mask layer includes flowing a C precursor into the process chamber. Li (‘598) teaches chemical vapor deposition (CVD) process chamber include a plasma module, and wherein the deposit mask includes flowing a Si-precursor and C precursor into the CVD process chamber, wherein the Si precursor and the C precursor are free of carbon-carbon double bond and a carbon-carbon triple bond (Fig 2-4 paragraph 0045-0060, 0064, 0067, 0069).  It would have been obvious to one of ordinary skill in the art, before the effective filing of the of the claimed invention, to modify Seidel in view of Li (‘598) by having chemical vapor deposition (CVD) process chamber include a plasma module, and wherein the deposit mask includes flowing a Si-precursor and C precursor into the CVD process chamber, wherein 

Regarding to claim 18, Seidel fail to disclose prior to depositing a mask layer (105), depositing a liner layer within a trench and depositing the mask over the liner layer. Li (‘598) disclose prior to depositing a mask layer, depositing a liner layer within a trench and depositing the mask over the liner layer (See fig 2 to Fig 4; Note: the liner has a "lighter" color within the trench).

Regarding to claim 19, Seidel discloses after depositing the mask layer, annealing the mask layer (paragraph 0030). Seidel further discloses performing a chemical mechanical polishing process to planarize a top surface of the gate structure (paragraph 0038-0039)
Regarding to claim 20, Seidel fail to disclose the mask layer includes one of SiCON, SiCN and SiCO. However, Seidel clearly teaches to mask comprises carbon (i.e. organic material (paragraph 0027). Li (‘598) discloses the mask comprises one of SiCON, SiCN (paragraph 0037-0038). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Seidel in view of Li (‘598) by using the mask comprises one of SiCON, SiCN because equivalent and substitution of one for the other would produce an expected result.

17.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (US 2011/0210447 A1) in view of Li et al. (US 2009/0292658 A1).
Regarding to claim 17, Seidel discloses a method comprising:
providing a gate structure (112) over a substrate (101), wherein a channel region (113) is disposed underlying the gate structure (112) (Fig la, paragraph 0024-0025);
forming a trench (122) over the gate structure (Fig 1a-1b; paragraph 0026-0027); depositing a mask layer (105) within a trench, wherein the mask layer is deposited in a chemical vapor deposition (CVD) process chamber, and wherein the depositing a mask layer includes flowing a C precursor into the process chamber (i.e. paragraph 0027-0028; Note: organic material 105 must comprise a C-precursor).

Regarding to claim 17, Seidel fails to disclose chemical vapor deposition (CVD) process chamber include a plasma module, and wherein the deposit mask includes flowing a Si-precursor and C precursor into the CVD process chamber, wherein the Si precursor and the C precursor are free of carbon-carbon double bond and a carbon-carbon triple bond. However, Seidel clearly teaches the depositing a mask layer includes flowing a C precursor into the process chamber. Li (‘658) teaches chemical vapor deposition (CVD) process chamber include a plasma module, and wherein the deposit mask includes flowing a Si-precursor and C precursor into the CVD process chamber, wherein the Si precursor and the C precursor are free of carbon-carbon double bond and a carbon-carbon triple bond (Fig 2-4 paragraph 0035-0063, 0067-0068).  It would have been obvious to one of ordinary skill in the art, before the effective filing of the of the claimed invention, to modify Seidel in view of Li (‘658) by having chemical vapor deposition (CVD) process chamber include a plasma module, and wherein the deposit mask includes flowing a Si-precursor and C precursor into the CVD process chamber, wherein the Si precursor and the C precursor are free of a carbon-carbon double bond and carbon-carbon triple bond because equivalent and substitution of one for the other would produce an expected result.

Regarding to claim 18, Seidel fail to disclose prior to depositing a mask layer (105), depositing a liner layer within a trench and depositing the mask over the liner layer. Li (‘658) disclose prior to depositing a mask layer, depositing a liner layer within a trench and depositing the mask over the liner layer (See fig 2 to Fig 4; Note: the liner has a "lighter" color within the trench).

Regarding to claim 19, Seidel discloses after depositing the mask layer, annealing the mask layer (paragraph 0030). Seidel further discloses performing a chemical mechanical polishing process to planarize a top surface of the gate structure (paragraph 0038-0039)
Regarding to claim 20, Seidel fail to disclose the mask layer includes one of SiCON, SiCN and SiCO. However, Seidel clearly teaches to mask comprises carbon (i.e. organic material (paragraph 0027). Li (‘658) discloses the mask comprises one of SiCON, SiCN (paragraph 0023). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Seidel in view of Li (‘658) by using the mask comprises one of SiCON, SiCN because equivalent and substitution of one for the other would produce an expected result.

Allowable Subject Matter
21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
19.	Applicant’s arguments with respect to claim(s) 1-9, 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713